17-3647
     Wang v. Barr
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A205 221 760
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 16th day of December, two thousand nineteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   RI QIU WANG,
14            Petitioner,
15
16                  v.                                           17-3647
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Gary J. Yerman, Esq., New York,
24                                    NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; M. Jocelyn Lopez
28                                    Wright, Senior Litigation Counsel;
29                                    Jacob A. Bashyrov, Trial Attorney,
30                                    Office of Immigration Litigation,
31                                    United States Department of
32                                    Justice, Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Ri Qiu Wang, a native and citizen of the

6    People’s Republic of China, seeks review of an October 13,

7    2017, decision of the BIA affirming an October 17, 2016,

8    decision   of    an   Immigration   Judge     (“IJ”)   denying   Wang’s

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).            In re Ri Qiu

11   Wang, No. A 205 221 760 (B.I.A. Oct. 13, 2017), aff’g No. A

12   205 221 760 (Immig. Ct. N.Y. City Oct. 17, 2016).           We assume

13   the   parties’    familiarity   with    the    underlying   facts   and

14   procedural history in this case.

15         Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA.          See Xue Hong Yang

17   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

18   Because the BIA assumed credibility, we assume credibility as

19   to past events and Wang’s subjective fear of future harm.

20   See Yan Chen v. Gonzales, 417 F.3d 268, 271-72 (2d Cir. 2005).

21   The applicable standards of review are well established.            See

22   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
2
1    510, 513 (2d Cir. 2009).

2          Wang became a Christian while in the United States and

3    alleged a fear of persecution in China because she would

4    continue to practice Christianity if removed.                   Absent past

5    persecution,     an    applicant       may   establish   eligibility      for

6    asylum   by    demonstrating       a    well-founded     fear    of    future

7    persecution.     8 C.F.R. § 1208.13(b)(2).            The applicant must

8    “present credible testimony that [s]he subjectively fears

9    persecution and establish that h[er] fear is objectively

10   reasonable.”     Ramsameachire v. Ashcroft, 357 F.3d 169, 178

11   (2d   Cir.    2004).     To   establish       a   well-founded    fear,    an

12   applicant must show either “a reasonable possibility . . .

13   she would be singled out individually for persecution” or

14   that the country of removal has a “pattern or practice” of

15   persecuting      individuals       “similarly       situated”     to     her.

16   8 C.F.R. § 1208.13(b)(2)(iii).               Where, as here, an alien

17   expresses a fear based on activities undertaken in the United

18   States, she “must make some showing that authorities in h[er]

19   country of nationality are either aware of h[er] activities

20   or likely to become aware of h[er] activities.”                   Hongsheng

21   Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).                     In the

22   asylum context, the applicant has the burden of showing a

                                             3
1    “reasonable possibility” that the authorities will become

2    aware of the activities and target her for persecution as a

3    result.      Id. at 142-43.

4        Wang failed to establish a reasonable possibility that

5    she would be singled out for persecution on account of her

6    practice of Christianity.        Wang alleged that the Chinese

7    government is aware of her practice of Christianity because

8    she communicated with a friend in China through the internet

9    about her evangelizing activities and the Chinese government

10   screens information on the internet.        However, the agency was

11   not required to accept this assertion as Wang also testified

12   that her social media account was not suspended and that none

13   of her relatives had been visited by the Chinese government.

14   See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (“even

15   if we accept Y.C.’s suggestion that the Chinese government is

16   aware   of    every   anti-Communist   or   pro-democracy   piece   of

17   commentary published online—which seems to us to be most

18   unlikely—her claim that the government would have discovered

19   a single article published on the Internet more than eight

20   years ago is pure speculation”).

21       Furthermore, the BIA’s conclusion that her claim was

22   speculative is reasonable because she did not provide detail

                                       4
1    about how she would find a church that “really evangelizes”

2    in China or what her evangelical activities there would

3    entail.     See Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129

4    (2d Cir. 2005) (“In the absence of solid support in the record

5    . . . [an applicant’s] fear is speculative at best.”).

6    Additionally, the country conditions evidence reflects that

7    the treatment of Christians varies throughout China and does

8    not indicate that individuals are arrested and harmed for

9    evangelizing in Wang’s home province of Shandong.                  See Jian

10   Hui Shao v. Mukasey, 546 F.3d 138, 165–66, 174 (2d Cir. 2008)

11   (finding that the BIA does not err in requiring localized

12   evidence    of    persecution       when   the   record     reflected   wide

13   variances    in    how    policies     are     understood    and   enforced

14   throughout China).        A 2011 State Department Report discussed

15   one village in Shandong Province, where authorities, “broke

16   up   preparations        for   an    outdoor     Christmas    celebration,

17   reportedly . . . injuring worshippers,” but the record does

18   not otherwise reflect arrests or persecution in Shandong

19   Province    for    publicly     evangelizing.         Furthermore,       the

20   agency’s conclusion that Chinese authorities were unlikely to

21   become aware of Wang’s Christianity was reasonable because

22   according to the 2015 State Department Report, there are an

                                           5
1    estimated 68 million Protestant Christians in China, only 23

2    million of whom are affiliated with a government-sponsored

3    church.

4        For largely the same reasons, the agency did not err in

5    determining   that   Wang    failed    to   establish    a    pattern   or

6    practice of persecution of similarly situated individuals

7    such that there was a reasonable possibility that officials

8    would become aware of her religious practice and persecute

9    her on that account.        See Hongsheng Leng, 528 F.3d at 143.

10   To establish a pattern or practice of persecution of a

11   particular group, an applicant must demonstrate that the harm

12   to that group is “systemic or pervasive.”          In re A-M-, 23 I.

13   & N. Dec. 737, 741 (BIA 2005); see Mufied v. Mukasey, 508

14 F.3d 88, 92-93 (2d Cir. 2007).

15       The    agency    reasonably       concluded   that       the   Chinese

16   government is more likely to target church leaders and, as

17   previously discussed, there is no country conditions evidence

18   of persecution of individuals who publicly evangelize in

19   Shandong Province apart from the one incident described in

20   the 2011 State Department Report.            The remaining evidence

21   mainly details incidents involving church leaders, not church

22   members.   See Jian Hui Shao, 546 F.3d at 165–66, 174.                  And

                                       6
1    the   descriptions      of   incidents   involving   church   members,

2    including that individuals were “dispersed by force” at one

3    event, injured at an outdoor Christmas celebration, and the

4    closings    of   unregistered    churches,   were    insufficient   to

5    conclude that individuals were persecuted.           See Mei Fun Wong

6    v. Holder, 633 F.3d 64, 72 (2d Cir. 2011) (“We have emphasized

7    that persecution is an extreme concept that does not include

8    every sort of treatment our society regards as offensive.”

9    (internal quotation marks omitted)).

10         Wang argues that the agency improperly required her to

11   demonstrate a pattern or practice of persecution in her

12   district, rather than in the province as a whole.             However,

13   as set out above, considering Shandong Province generally,

14   the evidence does not demonstrate the systemic or pervasive

15   persecution      of   individuals   participating    in   unregistered

16   churches.    See In re A-M-, 23 I. & N. Dec. at 741.          Given the

17   nationwide variation and the dearth of documented persecution

18   of individual members of unregistered churches in Wang’s home

19   province, the agency reasonably concluded that Wang failed to

20   establish a pattern or practice of persecution of similarly-

21   situated individuals.         See Jian Hui Shao, 546 F.3d at 165–

22   66, 174; see also Santoso v. Holder, 580 F.3d 110, 112 & n.1

                                         7
1    (2d Cir. 2009) (denying petition where agency considered

2    background materials and rejected pattern or practice claim);

3    In re A-M-, 23 I. & N. Dec. at 741.

4        Accordingly, because Wang failed to demonstrate the well-

5    founded fear of persecution needed for asylum, the agency did

6    not err in finding that she failed to meet the higher standard

7    for withholding of removal and CAT relief.      See Lecaj v.

8    Holder, 616 F.3d 111, 119 (2d Cir. 2010).

9        For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12                               FOR THE COURT:
13                               Catherine O’Hagan Wolfe,
14                               Clerk of Court




                                   8